                 3:18-cv-01622-JMC                Date Filed 07/31/20         Entry Number 63         Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                        District of South Carolina


  Zenith Insurance Co. for and on behalf of Pacific
              Shore Stones East, Inc.,
                      Plaintiff

                              and                                            Civil Action No.     3:18-01622-JMC

                       Joseph Mays
                    Intervenor Plaintiff

                               v.

                Distinctive Surfaces, LLC
                        Defendant

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                   recover from the defendant (name)                the amount of             dollars ($    ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of       %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                              .
O other: this case is dismissed as to all claims for lack of federal subject matter jurisdiction.


This action was (check one):
 tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having entered an
order of dismissal on July 31, 2020.


Date: July 31, 2020                                                         CLERK OF COURT


                                                                                                s/Angie Snipes
                                                                                     Signature of Clerk or Deputy Clerk
